


114 S1463 : Access to Community Care for Veterans Act of 2015
U.S. Senate
2015-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 1463
IN THE HOUSE OF REPRESENTATIVES

May 26, 2015
Referred to the Committee on Veterans' Affairs, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

AN ACT
To amend the Veterans Access, Choice, and Accountability Act of 2014 to modify the distance requirement for expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities.


1.Short titleThis Act may be cited as the Access to Community Care for Veterans Act of 2015. 2.Modification of distance requirement for expanded availability of hospital care and medical services for veterans through the use of agreements with non-Department of Veterans Affairs entities (a)In generalSubparagraph (B) of section 101(b)(2) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended to read as follows:

(B)resides more than 40 miles (calculated based on distance traveled) from a medical facility of the Department, including a community-based outpatient clinic, that is the closest such medical facility to the residence of the veteran that is able to provide to the veteran the hospital care or medical services that the veteran needs;. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 60 days after the date of the enactment of this Act and shall apply with respect to care and services provided under section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) on and after such effective date.
(c)Emergency designations
(1)In generalThe amendment made by subsection (a) is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (2)Designation in SenateIn the Senate, the amendment made by subsection (a) is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010.
Passed the Senate May 22, 2015.Julie E. Adams,Secretary
